DETAILED CORRESPONDENCE
Continuation-In-Part Application
This application is a continuation-in-part (“CIP”) application of U.S. App# 16/129405, now U.S. Pat# 10816986 which is a CIP of U.S. App# 15/226151, now U.S. Pat# 10101432. See MPEP §201.08. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Priority Status
Foreign and domestic priorities are not claimed in this application.

Status of Claims
Claim(s) 1-20 is/are examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. § 103 as being unpatentable over US 20080122605 A1 (“Tengler”) and further in view of US 20070021915 A1 (“Breed”).

Regarding Claim 1, Tengler discloses a vehicle control system (e.g., “vehicle infrastructure system”; see at least Fig. 1-3 with associated text) comprising:
a control unit (e.g., “control unit 20” from Fig. 2) configured to be disposed onboard a vehicle to control movement of the vehicle (see at least Fig. 2 with associated text. Tengler discloses “control unit 20 to carry out the navigation controls as well as implementation of various safety measures”.); and
one or more (Only one option is required to satisfy a “one or more” limitation.) transceiver devices (e.g., “two-way wireless communication system 21” from Fig. 2) configured to emit plural signals from the vehicle (see at least Fig. 2 with associated text. Tengler discloses “two-way wireless communication system 21…receives and/or sends various signals”), with at least one of the plural signals containing a vehicle identifier (“The two-way wireless communication system 21 will be assigned a Medium Access Control (MAC) address and/or an IP address so that each vehicle in the network can be individually identified.” -- see at least ¶ 43),
and, responsive to a receiver unit (e.g., “roadside unit 16” and/or “base station or external server 18” from Fig. 1 and 3) disposed off-board the vehicle receiving at least one of the plural signals (see at least Fig. 1-3 with associated text), the control unit is configured 
to determine a location (e.g., “vehicle path”) of the vehicle (“The control unit 20 is also preferably coupled to a global positioning system 23 (constituting a navigation unit) having a GPS unit 23A and a GPS antenna 23B.” -- see at least ¶ 26 and 50 and Fig. 5 with associated text), and 
to communicate a signal to the one or more transceiver devices based on the location (see at least ¶ 50-52, 57-58 and Fig. 1, 3 and 5 with associated text), and 
the control unit is configured to provide a warning signal based on the location (see at least ¶ 60-68).
Tengler does not directly disclose to change a movement of the vehicle. 
However, Breed teaches to change a movement of a vehicle (see at least ¶ 182, 625, and Fig. 12a-c with associated text). It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify Tengler’s invention by incorporating collision avoidance capability as taught by Breed in order to provide safety (see ¶ 8).

Regarding Claim 2, Tengler discloses wherein the control unit is further configured to provide the warning signal based at least in part on a signal received from the receiver unit (see at least ¶ 60-68 and Fig. 1, 3 and 5 with associated text).
Tengler does not directly disclose a controlled action regarding one or more of: slow the movement of the vehicle, stop the movement of the vehicle, or change a direction of the movement of the vehicle.
However, Breed teaches a controlled action regarding one or more of (Only one option is required to satisfy a “one or more of” limitation.): slow the movement of the vehicle (see at least ¶ 182), stop the movement of the vehicle (see at least ¶ 625), or (Additionally, only one option is required to satisfy an “or” limitation.) change a direction of the movement of the vehicle (see at least Fig. 12a-c with associated text). (See motivation and rationale to combine from Claim 1.) 

Regarding Claim 3, Tengler wherein the one or more transceiver devices are further configured to receive the signal from the receiver unit disposed onboard another vehicle (“the vehicle on-board unit 12 is configured and arranged to communicate with other vehicle and the roadside units 16 to send and receive vehicle parameters relating to safety issues” -- see at least Fig. 1 and 3 with associated text; in particular, ¶ 28).
Claim(s) 4 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Tengler in view of Breed and further in view of Official Notice.

Regarding Claim 4, Tengler discloses wherein the one or more transceiver devices are configured to receive the signal from the receiver unit utilizing cellular signal located in along the route (see at least ¶ 4 and 34, Fig. 1 and 3 with associated text).
Tengler+Breed Combination does not directly discloses a device carried by a person.
The Examiner takes Official Notice that that it is wellknown in the art that the most common communication devices used and owned by people today are smart phones. It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify The Tengler+Breed Combination to operate on a smart phone as taught by Official Notice in order to provide a service on a platform most people own.

Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-20 of US Pat# 10816986 (“Parent”). Although the claims at issue are not identical, they are not patentably distinct from each other because The CIP is broader than The Parent.


Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax